Citation Nr: 0944044	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  05-00 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for numbness of the right 
foot (claimed as foot impairment).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1997 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision, issued in 
February 2004, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied 
service connection for numbness of the right foot (claimed as 
foot impairment).  

The Board notes that the Veteran has claimed service 
connection for a right foot impairment, to include numbness 
of the right foot.  The requirement to identify the benefit 
sought means that a claimant must describe the nature of the 
disability for which he is seeking benefits.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may 
satisfy this requirement by referring to a body part or 
system that is disabled or by describing symptoms of the 
disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 
(2009) ; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  In the present case, the 
Board finds that the Veteran's claim for a right foot 
impairment includes radiculopathy of the right lower 
extremity.  

The Board further notes that the Veteran was provided a 
statement of the case in July 2007 regarding the issue of 
entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease, status post lumbar 
spine fusion with chronic pain.  However, he did not yet 
perfect an appeal of that claim by filing a substantive 
appeal (e.g., VA Form 9 or equivalent statement).  See 38 
U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).  Therefore, 
it is not before the Board. 




FINDING OF FACT

The competent medical evidence shows that the Veteran has 
radiculopathy of the right lower extremity which is 
associated with his service-connected lumbar spine 
disability. 


CONCLUSION OF LAW

The criteria for service connection for radiculopathy of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Notwithstanding the fact that the Veteran's service 
connection claim is being granted, the Board notes that the 
Veteran submitted medical evidence subsequent to the most 
recently issued supplemental statement of the case (SSOC).  
However, the symptomatology described in these records with 
respect to the Veteran's claimed disorder of his right lower 
extremity is redundant of evidence already in the claims 
file.  If a statement of the case (SOC) or SSOC is prepared 
before the receipt of further evidence, an SSOC must be 
issued to the Veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence is duplicative of evidence 
already in the claims file.  As such, the Board finds that a 
remand for another SSOC is unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The Board first notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non- service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. 

Service treatment records show that the Veteran underwent 
intradiskal electrothermal therapy in October 2001 for his 
lumbar spine and began complaining of pain radiating down his 
right leg with numbness in his right foot and toes.  November 
and December 2001 service treatment records show ongoing 
complaints of numbness and pain in his right lower extremity.  
A January 2002 service treatment record showed that the 
Veteran reported chronic low back pain with persistent right 
leg numbness.  The examiner diagnosed low back pain with 
radiculopathy.  In January 2002, the Veteran underwent a 
nerve conduction study, which showed that both lower 
extremities were within normal limits, and an 
electromyography (EMG), which revealed signs of denervation 
in the gastrocnemius S1-L5 muscles and mild S1-L5 
radiculopathy on the right side.  The Veteran's service 
treatment records show ongoing complaints of chronic back 
pain and numbness and pain in his right lower extremity.  A 
January 2003 Medical Evaluation Board Summary shows that the 
Veteran originally hurt his back in 1999 when he was lifting 
heavy equipment and had back pain with some radiation down 
his right lower extremity.  He did not seek treatment, and 
reinjured his back in 2000, when he had immediate low back 
pain with radiation into his right lower extremity with 
weakness.  He had been on a permanent profile since August 
2002.  The diagnosis was failed back syndrome with 
degenerative disc disease and radiculitis with mild 
radiculopathy.  The recommendation was for the Veteran to be 
discharged.  His separation Report of Medical History showed 
that the Veteran had back surgery for degenerative disc 
disease which resulted in right foot anesthesia.  His 
separation Report of Medical Examination shows that the 
Veteran had 0/4 deep tendon reflexes in his right foot.  

A September 2003 VA general medical examination report shows 
that the Veteran reported developing numbness in his right 
foot after injuring his back.  Upon examination, the examiner 
noted that he was unable, using a microfiber, to really map 
out any areas of loss of sensation of the right foot, 
although he noted that the Veteran complained of semicircular 
areas of numbness on the dorsum of the right foot and the 
base of the second and forth toes.  

A January 2004 VA medical record shows that the Veteran has 
symptoms of radiculopathy and a prior history of back pain.  

August 2005 private medical records reflect that the Veteran 
had low back pain, right and left radicular pain, numbness 
and right foot pain.  A June 2006 private medical record 
reflects that the Veteran had radiation of back pain into his 
right leg.  May 2008 private medical records show that the 
Veteran had numbness and decreased muscle strength and 
sensation in his right leg.  A February 2008 private medical 
record shows that he had lumbar radiculopathy.  A November 
2008 medical record shows that he had chronic numbness in his 
right lower extremity.

Based upon the evidence of record the Board finds that 
service connection is warranted for radiculopathy of the 
right lower extremity, as associated with his service-
connected lumbar spine disability.  The Board notes that the 
September 2003 VA examiner stated that he could not find an 
area of numbness in the Veteran's foot; however, the 
preponderance of medical evidence, including EMG studies, 
reflects that the Veteran has radiculopathy of the right 
lower extremity.  It should be noted that the criteria under 
which the Veteran's lumbar spine disability was granted 
specify that associated neurological disabilities should be 
rated separately under the appropriate Diagnostic Code.  
38 C.F.R. § 4.71a, Diagnostic Codes 5293-5292 (2003).  As 
such, service connection is granted for radiculopathy of the 
right lower extremity.  


ORDER

Service connection for radiculopathy of the right foot, 
claimed as numbness of the right foot and a right foot 
impairment, is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


